Case 2:20-cv-05099-SB-PD Document 59 Filed 12/22/20 Page 1 of 2 Page ID #:551



 1   GRODSKY, OLECKI & PURITSKY LLP
     Allen B. Grodsky (SBN 111064)
 2   allen@thegolawfirm.com
     John J. Metzidis (SBN 259464)
 3   john@thegolawfirm.com
     11111 Santa Monica Blvd., Suite 1070
 4   Los Angeles, CA 90025
     Telephone: (310) 315-3009
 5   Facsimile: (310) 315-1557
 6   Attorneys for Defendants Ozan Yildirim p/k/a OZ, an
     individual and Nik Dejan Frascona p/k/a Nik D, an individual
 7

 8                         UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   OLIVIER BASSIL, an individual;            Case No. 2:20-cv-05099 SB (PDx)
     BENJAMIN LASNIER, an individual;
12   and LUKAS BENJAMIN LETH, an               Assigned to Hon. Stanley Blumenfeld, Jr.
     individual,
13
                 Plaintiffs,
14
           vs.                            STATEMENT OF NON-OPPOSITION
15                                        BY DEFENDANTS OZAN YILDIRIM
     JACQUES WEBSTER p/k/a Travis         AND NIK DEJAN FRASCONA TO
16   Scott, an individual; OZAN YILDIRIM MOTION TO BIFURCATE
     p/k/a OZ, an individual; NIK DEJAN   DISCOVERY INTO LIABILITY AND
17   FRASCONA p/k/a Nik D, an             DAMAGES PHRASES
     individual; MICHAEL GEORGE
18   DEAN p/k/a Mike Dean, an individual; Date:         January 15, 2021
     JAMIE LEPR p/k/a Cash Passion, an    Time:         8:30 a.m.
19   individual; SEAN SOLYMAR, an         Ctrm:         6C
     individual; CACTUS JACK
20   RECORDS, LLC, a Texas limited
     liability company; GRAND HUSTLE, Action Filed: June 9, 2020
21   LLC, a Georgia limited liability
     company; SONY MUSIC
22   ENTERTAINMENT, INC., a Delaware
     corporation; SONY MUSIC
23   ENTERTAINMENT, INC., a Delaware
     corporation; SONT/ATV MUSIC
24   PUBLISHING, LLC, a Delaware
     corporation; PAPA GEORGE MUSIC,
25   a California company; THESE ARE
     SONGS OF PULSE, a California
26   company; and DOES 1 through 50,
27               Defendants.
28
Case 2:20-cv-05099-SB-PD Document 59 Filed 12/22/20 Page 2 of 2 Page ID #:552



 1         Pursuant to C.D. Cal. Local Rule 7-9(b), Defendants Ozan Yildirim and Nik
 2   Dejan Frascona do not oppose the Motion of Defendants Jacques Webster p/k/a
 3   Travis Scott, Cactus Jack Records, LLC, Sony Music Entertainment, Sony/ATV
 4   Music Publishing, LLC, Michael George Dean p/k/a Mike Dean, and Papa George
 5   Music to Bifurcate Discovery into Liability and Damages Phases.
 6

 7   Dated: December 22, 2020        GRODSKY, OLECKI & PURITSKY LLP
                                      Allen B. Grodsky
 8                                    John J. Metzidis
 9

10
                                     By:      /Allen B. Grodsky/
11                                         Allen B. Grodsky
12                                   Attorneys for Defendants Ozan Yildirim p/k/a OZ
                                     and Nik Dejan Frascona p/k/a Nik D
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -1-
